Citation Nr: 1203517	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-21 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) of the lumbar spine, evaluated as 20 percent disabling prior to June 27, 2008 and as 40 percent disabling from that date.


REPRESENTATION

Appellant represented by:  Joseph R. Moore, Attorney at Law	


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1991 to July 1998.

This matter came before the Board of Veterans Appeals from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction over the matter was subsequently transferred to the Roanoke, Virginia RO.  

When the appeal was before the Board in June 2010, the Board denied the Veteran's claim for increase, to include separate evaluations for neurological manifestations of the Veteran's DDD of the lumbar spine.  The Veteran timely appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted the parties' joint motion for remand, vacated and remanded the Board's June 2010 decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 joint motion, the parties noted that the Board remanded the appeal in May 2009, and that the Board directed that a VA examination be conducted.  They specifically noted that the Board's order instructed that the physician be asked to address how the Veteran's disabilities impacted his employment and his activities of daily living.  They pointed out that the August 2009 VA examiner indicated that employability was beyond his expertise.  

The parties agreed that remand was necessary to afford compliance with the May 2009 remand instructions and to ensure that the Veteran was provided with an adequate VA examination in accordance with VA's duty to assist.  

In light of the above discussion, additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service connected DDD of the lumbar spine.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's lumbar spine disability.  The examiner should provide the results of range of motion testing of the lumbar spine, and specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.

The examiner should identify any objective neurological abnormalities associated with the Veteran's lumbar spine DDD.  The examiner should also discuss whether there have been incapacitating episodes in the past 12 months and the specific cause of any such episodes.  

The examiner should discuss how the Veteran's lumbar spine disability impacts his employment and his activities of daily living.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



